KUNKLE, J.
Complaint is also made of the failure of the trial court to introduce in evidence the original application of defendant in error.
Assuming for the purposes of this case that plaintiff in error was entitled to have the original application submitted, we would not feel warrahted in finding that prejudicial error resulted from the failure to submit such original application. All that the original application could show was introduced in evidence. This clearly appears on pages 5, 6, and other portions of the record. The jury were fully advised by this testimony what the original application contained and were also fully advised that the application subsequently filed and upon which re-hearing was had differed from the original application. The reasons for the Change were also fully set forth in the testimony, so that assuming for the sake of the argument that the plaintiff in error was entitled to have this original application presented to the jury, we would not feel warranted in holding that it was prejudiced by the failure to submit such original application, as the application contained nothing that was not fully covered and explained in the evidence.
We have considered all the grounds of error urged by counsel for plaintiff in error, but finding no error in the record which we consider prejudicial to plaintiff in error, the judgment of the lower court will be affirmed.
ALLREAD, PJ, and HORNBECK, J, concur.